   Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 1 of 7

AO 9 1 (Rev 08/09) Criminal Complaint

                                                                                                    t-lLED BY        4:>p           D.C.
                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District of Florida                                    SEP 19 2019
                                                                                                             ANGELA E. NOBLE
                  United States of America                      )                                           CLERK U.S. DIST. CT.
                                                                                                            S.D. OF FLA. - W.P.B.
                               V.                               )
                                                                )      Case No. 19-MJ-8389-DLB
                    Eric Martin Wortman                         )
                                                                )
                                                                )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ _ _ _ _0_9/_1_1_/1_9_ _ _ _ _ in the county of _ _ _ _P_a_lm_ B_e_a _ch_ _ _ _ in the
     Southern          District of _ _ _F_lo_r_id_a_ _ _ , the defendant(s) violated:

              Code Section                                               Offense Description
21 U.S .C. §§ 841 (a)(1)                     Possession with Intent to Distribute Methamphetamine and Possession of a
and (b )( 1 )(C)                             Firearm in Furtherance of a Drug Trafficking Crime

18 U.S.C. § 924(c)




         This criminal complaint is based on these facts:
See attached affidavit.




         ~ Continued on the attached sheet.




                                                                                                                     FBI
                                                                                        Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state:                     West Palm Beach FL
                                                                                        Printed name and title
Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 2 of 7




                                   AFFIDAVIT OF
                          DOMINICK HEALEY, SPECIAL AGENT
                         FEDERAL BUREAU OF INVESTIGATION


        I, Dominick B. Healey, being duly sworn, do state and attest as follows:

                                        Introduction

        1.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

 and I have been so employed since January 2019. I am currently assigned to PB-2, the

 Violent Crimes and Major Offender Squad of the Palm Beach County Resident Agency. I

 have primarily been assigned to investigations dealing with bank robberies, stalking, and

 other violent crimes. Based on my experience as a federal law enforcement officer, I have

 been instructed in investigative techniques concerning drug trafficking and conspiracies

 to commit these offenses, in violation of Title 21, United States Code, Sections 841 and

 846.

        2.     This affidavit is based upon my own personal knowledge of the facts and

 circumstances surrounding the investigation and information provided to me by other law

 enforcement officers. This affidavit does not purport to contain all the information known

 to me about this case, but addresses only that information necessary to support a finding

 of probable cause for the issuance of a criminal complaint charging ERIC MARTIN

 WORTMAN with Possession with intent to distribute methamphetamine, in violation of

 Title 21, United States Code, Section 841 (a)(1) and (b)(1 )(C), and Possession of a firearm

 in furtherance of a drug trafficking crime, in violation of Title 18, United States Code,

 Section 924(c)(1)(A).
Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 3 of 7




                                     Probable Cause

        3.     In September 2019 , law enforcement officers received information from an ·

 anonymous source, who advised that a narcotic dealer known as "Eric," was selling

 ounces of methamphetamine and prescription pills. The source reported that "Eric"

 utilized phone number ***-***-6264. Investigation in this matter later revealed that "Eric"

 was ERIC MARTIN WORTMAN (hereinafter "WORTMAN ").

        4.     On September 11, 2019, a Boynton Beach Police Department (hereinafter

 "BBPD") officer, acting in an undercover capacity, initiated an unsolicited call to

 WORTMAN using telephone number ***-***-6264. During the call , the undercover officer

 asked for one "zip ," which is coded language to mean an ounce of methamphetamine.

 WORTMAN responded, "I have 7 grams for $400. " The undercover officer then negotiated

 the purchase of 5 grams of methamphetamine for $300. WORTMAN then agreed to meet

 the undercover officer at Harvey E Oyer Jr. , Park (hereinafter "Oyer Park"), located at

 2010 North Federal Highway, Boynton Beach, Florida , within Palm Beach County and the

 Southern District of Florida.

        5.     Prior to WORTMAN 's arrival, BBPD officers set up surveillance positions in

 the vicinity of Oyer Park. Officers then observed a 2017 Volkswagen Passat, bearing

 Florida license plate number LLWA31, enter Oyer Park and drive to the southeast corner

 near the children's playground. Officers observed WORTMAN exit the rear passenger

 seat of the vehicle and walk towards the fishing pier. Once at the fishing pier, WORTMAN

 made contact with the undercover officer. WORTMAN then provided the undercover

 officer a clear baggie that contained several crystal-like pieces, suspected to be


                                             2
Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 4 of 7




 methamphetamine. In exchange, the undercover officer paid WORTMAN three hundred

 dollars in United States currency. WORTMAN then departed from the fishing pier and got

 back into the rear passenger seat of the Volkswagen Passat. Shortly afterwards, BBPD

 officers converged on the vehicle and detained WORTMAN, as well as two other

 occupants.

       6.     A search of the Volkswagen Passat, based upon the arrest of WORTMAN

 and a vehicle tow inventory conducted by the BBPD, revealed a black metal lock box,

 which WORTMAN spontaneously stated belonged to him, containing:

       a.     multiple bags with white crystals , suspected to be methamphetamine, which

       weighed approximately 16.9 grams, which a later test using a #32 Mollies Reagent

       Test were positive for methamphetamine,

       b.     multiple empty clear bags, needles, and a digital scale with white crystal

       residue , consistent with paraphernalia utilized to package and distribute

       narcotics, and

       c. a clear pipe with globe-like tip, believed to be a methamphetamine pipe .

       7.     During a search of WORTMAN's person, BBPD officers found a black Glock

 19, 9-millimeter handgun inside his waistband. The firearm was loaded with a 15-round

 magazine inserted ; however, no round was in the chamber.

       8.     Records checks revealed that WORTMAN does not possess a valid

 concealed carry permit in Florida. Additionally, records checks revealed that WORTMAN

 had two outstanding warrants for failure to appear, one in Palm Beach County (Case

 Number 19-008719MMAXX) and one in Brevard County (Case Number 2016CT052899) .


                                            3
Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 5 of 7




        9.     Based upon the foregoing, I respectfully submit that there is probable cause

 to charge ERIC MARTIN WORTMAN with Possession with Intent to Distribute

 Methamphetamine, in violation of Title 21 , United States Code , Section 841 (a)(1) and

 (b)(1 )(C) , and Possession of a Firearm in Furtherance of a Drug Trafficking Crime , in

 violation of Title 18, United States Code, Section 924(c)(1 )(A) .


        FURTHER YOUR AFFIANT SAYETH NAUGHT.




                                     Dominic
                                     Federal Bureau of lnvestiga



                                                                &--
        Sworn to me and subscribed before me this          Iq    day of September, 2019 at

 West Palm Beach, Florida .



                                     HON. DAVE LEE BRANNON
                                     UNITED STATES MAGISTRATE JUDGE




                                               4
  Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 6 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  AMENDED PENALTY SHEET

                           CASE NO. 19-MJ-8389-DLB


      Defendant's Name: ERIC MARTIN WORTMAN


COUNT             VIOLATION                      U.S.CODE                MAX. PENALTY

  1       Possession with intent to distribute   21 :841 (a)(l) and    20 years in prison
          methamphetamine                        (b )(l)(C)            $5,000,000 fine
                                                                       SR: At least 3 years to life
                                                                       $100 Special Assessment


  2       Possession of firearm in furtherance   18:924(c)(1 )(A)(i)   Life in prison
          of drug trafficking offense                                  5 year mandatory minimum
                                                                       consecutive to count one
                                                                       $250,000 fine
                                                                       SR:.5 years
                                                                       $100 Special Assessment
           Case 9:19-mj-08389-DLB Document 1 Entered on FLSD Docket 09/19/2019 Page 7 of 7




                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA

                                           Case No.   19-MJ-8389-DLB




              UNITED STATES OF AMERICA

              v.

              ERIC MARTIN WORTMAN,

                       \        Defendant.
             - - -- - -- - - - - - -- I




              1.
                   I                          CRIMINAL COVER SHEET

                   Did this matter originate from a matter pending in the Central Region of the United States
                   Attorney' s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?         Yes ✓ No

              2.   Did this matter originate from a matter pending in the Northern Region of the United States
                   Attorney' s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes_{_ No



                                                           Respectfully submitted,

                                                           ARIANA F JARDO ORSHAN
                                                           UNITED S ATES ATTORNEY


                                                   BY:

                                                                                   STATES ATTORNEY
                                                            Florida Bar No. 0772321
                                                            500 South Australian Avenue, Suite 400
                                                            West Palm Beach, Florida 33401
                                                            Tel:       (561) 820-8711
                                                            Fax:       (561) 820-8777
                                                            Email:     Adam.McMichael@usdoj .gov




----   .
